COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-04-343-
CV



IN RE PROGRESSIVE CONCEPTS,	RELATOR

INC., D/B/A HAWK ELECTRONICS



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus, the motion for temporary relief, and the response thereto 
and is of the opinion that relief should be denied.  Accordingly, relator's motion for temporary relief and petition for writ of mandamus are denied.

Relator shall pay all costs of this original proceeding
, for which let execution issue.



PER CURIAM





PANEL A
:	CAYCE, C.J. and HOLMAN, J.





DELIVERED: November 15, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.